Case 2:19-cv-01157-SK Document 29 Filed 05/14/20 Page 1 of 2 Page ID #:1201



 1   NICOLA T. HANNA
 2   United States Attorney
     DAVID M. HARRIS
 3
     Assistant United States Attorney
 4   Chief, Civil Division                                     JS-6
 5   CEDINA M. KIM
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   JENNIFER A. KENNEY, CSBN 241625
     Special Assistant United States Attorney
 8
           160 Spear Street, Suite 800
 9         San Francisco, CA 94105
10
           Telephone: (415) 977-8945
           Facsimile: (415) 744-0134
11         E-Mail: Jennifer.A.Kenney@ssa.gov
12
     Attorneys for Defendant Commissioner of Social Security
13
14                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
15
16
     JAMAL HAMED ALAJOOZ,                      ) Case No. 2:19-cv-01157-SK
17                                             )
18   Plaintiff,                                ) JUDGMENT OF REMAND
                                               )
19
           v.                                  )
20                                             )
21   ANDREW SAUL,                              )
     Commissioner of Social Security,          )
22                                             )
23   Defendant.                                )
                                               )
24
25         The Court having approved the parties’ Stipulation to Voluntary Remand
26
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment for
27
     Plaintiff (“Stipulation to Remand”), IT IS HEREBY ORDERED, ADJUDGED
28

     Judgment for Remand, Sentence Four 2:19-cv-01157-SK


                                               -1-
Case 2:19-cv-01157-SK Document 29 Filed 05/14/20 Page 2 of 2 Page ID #:1202



 1   AND DECREED that the above-captioned action is remanded to the
 2
     Commissioner of Social Security for further proceedings consistent with the
 3
 4   Stipulation to Remand.
 5
 6
 7
     Dated: May 14, 2020
 8                                           HON. STEVE KIM
                                             UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Judgment for Remand, Sentence Four 2:19-cv-01157-SK


                                               -2-
